J-S09036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KHAALIQ D. CORE                            :
                                               :
                       Appellant               :   No. 3290 EDA 2018

        Appeal from the Judgment of Sentence Entered February 23, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0010831-2012


BEFORE:      SHOGAN, J., LAZARUS, J., and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                            FILED APRIL 13, 2020

        Appellant, Khaaliq D. Core, appeals from the judgment of sentence of

six to twelve years of confinement followed by five years of probation imposed

after the revocation of his prior probationary sentence for aggravated assault,

robbery, and conspiracy to commit robbery.1 We affirm.

        Appellant pleaded guilty to the aforementioned charges, was sentenced

to 11½ to 23 months of confinement followed by seven years of probation,

and was immediately paroled. On November 17, 2016, the trial court found

Appellant in violation of his probation. On February 23, 2017, the trial court

imposed the aforementioned sentence. The next day, Appellant filed a motion



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. §§ 2702(a), 3701(a)(1)(ii), and 903, respectively.
J-S09036-20


for reconsideration, which the trial court denied on April 5, 2017.             The

following day, Appellant filed a notice of appeal. On June 12, 2017, this Court

quashed that appeal as untimely. See Pa.R.Crim.P. 708(E) (“The filing of a

motion to modify sentence will not toll the 30-day appeal period”); see also

Commonwealth v. Coleman, 721 A.2d 798 (Pa. Super. 1998) (a notice of

appeal from a sentence imposed at a revocation hearing must be filed within

thirty days from the date of sentencing).

       On February 21, 2018, Appellant filed a petition pursuant to the Post

Conviction Relief Act (“PCRA”),2 and, on October 17, 2018, the PCRA court

reinstated his appellate rights nunc pro tunc.           On November 13, 2018,

Appellant filed this timely direct appeal.

       Two days later, the trial court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b)

within 21 days of the date of the order.          Appellant failed to file a concise

statement of errors, and, on December 21, 2018, the trial court entered an

opinion finding all issues waived.         On January 3, 2019, Appellant filed an

application with this Court, requesting remand to the trial court in order to file

a concise statement, which this Court granted on January 29, 2019.               On

February 13, 2019, Appellant filed his concise statement, and, on August 20,

2019, the trial court entered a supplemental opinion.


____________________________________________


2   42 Pa.C.S. §§ 9541–9546.


                                           -2-
J-S09036-20


      Appellant now presents the following issue for our review:

      Did the trial court err in imposing an excessive sentence which
      appears to be a manifest abuse of discretion when it is beyond the
      sentencing guidelines for the offense committed; and the
      sentence is extremely disproportionate and unreasonable for the
      nature of the technical violation of probation committed?

Appellant’s Brief at 3.

      In Commonwealth v. Cartrette, 83 A.3d 1030, 1034 (Pa. Super.

2013) (en banc), we held that our scope of review in an appeal from a

revocation sentencing includes discretionary sentencing challenges. However,

      [c]hallenges to the discretionary aspects of sentencing do not
      entitle an appellant to an appeal as of right. Prior to reaching the
      merits of a discretionary sentencing issue[, w]e conduct a four-
      part analysis to determine: (1) whether appellant has filed a
      timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
      the issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence, see Pa.R.Crim.P. 720;
      (3) whether appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f);
      and (4) whether there is a substantial question that the sentence
      appealed from is not appropriate under the Sentencing Code, 42
      Pa.C.S.A. § 9781(b).

Commonwealth v. Manivannan, 186 A.3d 472, 489 (Pa. Super. 2018)

(quotation marks and some citations omitted), reargument denied (July 7,

2018).   In the current case, Appellant filed a timely notice of appeal and

preserved his issue in a post-sentence motion. However, his brief does not

include a statement pursuant to Pa.R.A.P. 2119(f) (“An appellant who

challenges the discretionary aspects of a sentence in a criminal matter shall

set forth in a separate section of the brief a concise statement of the reasons

relied upon for allowance of appeal with respect to the discretionary aspects

of a sentence.”). Consequently, Appellant’s brief has a fatal defect, and, ergo,

                                     -3-
J-S09036-20


he has failed to preserve his challenge to the discretionary aspects of his

sentence. Accordingly, Appellant is not entitled to relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/20




                                     -4-